department of the treasury a internal_revenue_service washington d c mar tax_exempt_and_government_entities_division uniform issue list ep ati legend taxpayer a plan b plan c company d financial_institution e ira f account g bank h amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated june july september and and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested -taxpayer a represents that he received a distribution of amount from plan b on december taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to extreme stress associated with his forced retirement which adversely impacted his ability to manage his financial affairs and understand advice from his tax preparer taxpayer a further represents that amount has not been used for any other purpose taxpayer a participated in plan b a defined benefit pension_plan and plan c a 401_k_plan with company d in late october taxpayer a was forced to retire from company d due a change in management after receiving information regarding his options for the benefits in plans b and c from company d taxpayer a met with a representative of financial_institution e on december __ taxpayer a opened ira f with financial_institution e and on december taxpayer a executed a trustee to trustee transfer of his benefit in plan c to ira f taxpayer a also consulted his tax preparer regarding a possible distribution from plan b she advised that the dollars distributed do not have to be the same ones rolled over to an ira taxpayer a represents that he understood the advice from his tax preparer to mean that his investment account could properly accept a rollover of a distribution from his qualified_retirement_plan plan b and the investment would remain tax deferred on december taxpayer a received from plan b a check totaling amount and deposited it into account g a non-ira account with financial_institution h in mid-february his tax preparer informed him the funds were not in an ira and he had missed his 60-day rollover deadiine taxpayer a has submitted letters dated july _1 and september from his therapist and psychologist respectively stating that he was under extreme stress following the loss of his job the therapist concludes that taxpayer a’s symptoms represent marked distress and significant impairment in social and occupational functioning further she states that it is my opinion that the stress taxpayer a experienced when forced to retire early was severe enough to interfere with the management of his financial affairs the psychologist states that it is reasonable to conclude that taxpayer a was suffering from depression and anxiety resulting in impairment in his ability to manage his financial affairs based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution of property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a was under severe emotional distress from the unexpected loss of his job which led him to misinterpret the advice received from his tax preparer and deposit amount good rollover in a non-ira account thinking it was a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into an eligible_retirement_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at sincerely yours colt a wralbhi c manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
